IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARMSTRONG
TELECOMMUNICATIONS, INC.,
Plaintiff,
v. Civil No. 18-787
CHR SOLUTIONS, INC.
Defendant/Third Party Plaintiff,
v.

VANTAGE POINT SOLUTIONS, INC.
and VIRGINIA GARDEA
Third Party Defendants.

\./V\./\/VV\_/\./V\_/\'/V

ORI)ER

Presently before the Court is Defendant CHR Solutions, lnc.’s (“CHR”) l\/Iotion to
Compel Discovery from Third-Party Defendant, Vantage Point Solutions, Inc. (“Vantage
Point”). ECF No. 81. Vantage Point has filed a Response in Opposition to the Motion. ECF
No. 83. ln its Response, Vantage Point represents that it has been diligently reviewing
voluminous documents in order to comply With CHR’s discovery requests In addition, on April
24, 2019, the Court issued a Memorandum Opinion and Order, granting the Third-Paity
Defendant’s Motion to Dismiss CHR’s Third-Party Claims, Without prejudice The Court
granted CHR leave to file Second Amended Third-Party Claims no later than l\/lay 24, 20l9.
Fact discovery does not close until August 20, 2019. Vantage Point represents that the paities
are Scheduled to discuss outstanding discovery issues on Friday, Apri126, 2019.

The Court is not inclined to issue any sanction for discovery issues at this time, including
declaring any objections Waived. Counsel are directed to continue to communicate to resolve
issues and modify timelines for discovery as necessary for the circumstances of this case.

Accordingly, CHR’s Motion to Compel Discovery from Third-Party Defendant, Vantage Point

 

 

Solutions, lnc. (ECF No. 81) is DENIED, Without prejudice If counsel are not able to resolve

discovery issues by consent agreement, upon motion of any party, a discovery status conference

Will be scheduled

IT IS SO ORDERED:

  

Dated:

 

 

l\/larilyn. J. Horan
United States District Judge

